759 N.W.2d 886 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David KIRCHER, Defendant-Appellant.
Docket No. 137652. COA No. 275215.
Supreme Court of Michigan.
February 6, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the August 14, 2008 judgment of the Court of Appeals is considered. The Clerk of the Court is directed to place this case on the April 2009 session calendar for argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall submit supplemental briefs within 28 days of the date of this order addressing whether the plain language of MCL 324.3115(4) requires a determinate sentence of five years for posing a substantial endangerment to the public health, safety, or welfare, or whether the inclusion of that statute in MCL 777.13c, listing those felonies to which the guidelines for minimum sentences apply, requires the imposition of an indeterminate sentence. The parties should not submit mere restatements of their application papers.
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae, to be filed no later than March 25, 2009. Other persons or groups interested in determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae, to be filed no later than March 25, 2009.